Citation Nr: 1505444	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-27 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for organic heart disease. 

2.  Whether new and material evidence has been received to reopen the claim for service connection for HIV infection/AIDS.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a right ear disorder.

5.  Entitlement to service connection for a head injury.

6.  Entitlement to service connection for a neck disorder.

7.  Entitlement to service connection for neuropathy.  

8.  Entitlement to service connection for a teeth/jaw disorder.  

9.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to October 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied service connection for organic heart disease in July 1991, and the Veteran did not appeal it or submit new and material evidence within 1 year of the August 1991 notification.  

2.  Since the final July 1991 RO decision denying service connection for organic heart disease, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has not been received.  

3.  The RO denied service connection for HIV infection/AIDS in July 1991, and the Veteran did not appeal it or submit new and material evidence within 1 year of the August 1991 notification.  

4.  Since the final July 1991 RO decision denying service connection for HIV infection/AIDS, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has not been received.  

5.  The Veteran does not meet the criteria for a diagnosis of PTSD under DSM-IV diagnosis criteria.  

6.  The Veteran does not have a right ear disability other than tinnitus which has already been service-connected.   

7.  The Veteran did not have an in-service head injury and no current head injury residuals have been diagnosed. 

8.  The Veteran's current C7 radiculopathy/neuropathy was not manifest in service and is unrelated to service.  

9.  In-service dental trauma is not alleged or shown, the Veteran does not have a dental disorder for compensation or treatment purposes, and no jaw disorder has been diagnosed.  



CONCLUSIONS OF LAW

1.  The July 1991 RO decision denying service connection for organic heart disease is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

2.  The criteria to reopen the claim for service connection for organic heart disease based on new and material evidence are not met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The July 1991 RO decision denying service connection for HIV infection/AIDS is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

4.  The criteria to reopen the claim for service connection for HIV infection/AIDS based on new and material evidence are not met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

5.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).

6.  The criteria for service connection for a right ear disorder are not met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2014).

7.  The criteria for service connection for a head injury are not met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2014).

8.  The criteria for service connection for a neck disorder are not met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2014).

9.  The criteria for service connection for neuropathy are not met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2014).

10.  The criteria for service connection for a teeth/jaw disorder are not met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.381 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice, including that required by Kent v. Nicholson, 20 Vet. App. 1 (2006), concerning reopening previously denied claims, was provided in January 2008 and April 2012 letters and the HIV/AIDS claim was readjudicated in August 2012 after the April 2012 Kent notice for it.  Mayfield, 444 F.3d at 1333.  This cured the Kent notice timing defect for it.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Proper Kent notice was given for the heart disease claim in January 2008, before the initial adjudication.  While the Veteran may not have been provided with the notice required by 38 C.F.R. § 3.304(f), concerning PTSD and sexual assault, the examiner in July 2012 considered whether service symptoms or occurrences could have been evidence of sexual assault.  Furthermore, the preponderance of the evidence indicates that the Veteran does not meet the criteria for a DSM-IV diagnosis of PTSD, on bases other than the occurrence of a service stressor, and so any failure to notify the Veteran pursuant to 38 C.F.R. § 3.304(f) is not prejudicial to him.  A remand for such would serve no useful purpose and so it is not necessary.   See Soyini v. Derwinski, 1 Vet. App. 541 (1991) (the law does not require a useless act). 

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained VA medical examinations for the PTSD claim in July 2008 and July 2012; and afforded the Veteran the opportunity to give testimony before the Board.  The examinations are adequate as they show consideration of the claims record and the Veteran's contentions, and render medical opinions in light of the evidence.  VA examinations are not necessary for the claims for service connection for heart disease and HIV infection/AIDS, as such claims have not been reopened.  VA examinations are not necessary for the claims for service connection for right ear disorder, a head injury, and a teeth/jaw disorder, as the record does not contain competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, and because the evidence does not establish that the Veteran suffered a relevant event, injury, or disease in service.  A VA examination is not necessary for the neck and neuropathy claims, as the evidence does not establish that the Veteran suffered a relevant event, injury, or disease in service.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis and organic disease of the nervous system are listed as chronic diseases.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Prior unappealed RO rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Organic heart disease

The RO denied service connection for organic heart disease in July 1991.  The Veteran was notified of that decision at the time and he did not appeal it or submit new and material evidence within 1 year of the notification.  Accordingly, that decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The basis of the decision was that while palpitations were shown in service, the VA examination in May 1991 found only a history of palpitations.  The Veteran had reported that he got palpitations at night, but no organic heart disease was found.   

Since that decision, no competent evidence of a current organic heart disease has been submitted, and to the contrary, the Veteran had a normal VA echocardiology study in March 2007.  The Veteran's heart sounds were normal on VA evaluation in September 2008, and stress testing showed that the Veteran's heart was working well, that he had normal blood flow, and that he had no evidence of prior heart attack.  His heart was normal on VA evaluations in July and August 2010.  While the Veteran may feel that service connection is warranted, as new evidence has not been submitted, the claim is not reopened.  

HIV infection/AIDS

The RO denied service connection for HIV infection/AIDS in July 1991 and notified the Veteran of that decision in August 1991.  He did not appeal it or submit new and material evidence within 1 year of the notification.  The RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The basis of the decision was that HIV was not incurred in or aggravated by service.  

At the time, the RO noted that service treatment records were negative for HIV and it was noted that the Veteran had been seen in June, September, and December 1990 for latent HIV disease.  

Additionally, a May 1989 VA medical record had shown that the Veteran had been checked for AIDS in February 1989 and that the result was negative.  The Veteran reported that he had sex with a male a week prior to the May 1989 evaluation.  A May 1989 VA medical record from the next day showed that an HIV consent form was completed and that serology was positive.  

A March 1990 VA hospital report showed diagnoses of spontaneous right pneumothorax and HIV positive status and noted that the Veteran reported having had exposure to an AIDS male partner more than 5 years beforehand.  This male partner had died 5 years prior to the hospitalization.  After the partner's death, the Veteran was concerned about potential AIDS, and therefore, his periodic HIV status had been checked.  The chart showed that in June 1989, the Veteran was reported to be HIV antibodies positive.  

A May 1991 VA psychiatric examination report contained the Veteran's history of a barracks mate sexually attacking him in service, and of him subsequently finding an orientation toward homosexuality.  He also reported that he had been diagnosed with AIDS related complex in 1987.  

An August 1989 private medical record received in March 2008 indicates that the Veteran had been tested in February 1989 at the Grand Island Health Department, and that the result was negative.  He had been tested at a VA hospital 2 months before the August 1989 visit, with a positive result, and repeat testing had been positive.  The August 1989 private medical record states that he had the behavior for possible recent seroconversion.  

In December 2007, the Veteran stated that he came up positive for "HIV(AIDS)" in 1987, and felt that he came in contact with it in service, and possibly from a rape or attack.  

A July 2008 VA psychiatric examination report contains the Veteran's report of having been raped in approximately early 1985 and of feeling that he may have come into contact with HIV in service. 

Based on the evidence, the Board concludes that new and material evidence has not been received and the claim may not be reopened.  The Veteran had previously asserted in March 1990 that he had had exposure to a partner who had AIDS in service, and in May 1991 that a barracks mate sexually attacked him in service.  HIV or AIDS, however, had not been shown in service, and had not been competently related to service.  The evidence previously and currently only shows that the Veteran may have had sexual relations in service that could possibly have transmitted the HIV virus.  There is still no competent evidence of record that his current HIV/AIDS had its onset in or is related to any incident of service.  

PTSD

Service connection was granted for adjustment disorder with anxiety and depressed mood in August 2012.  The only psychiatric disorder claim on appeal is for PTSD, and the Veteran is appealing for service connection for PTSD on the basis of in-service sexual attack.  

Establishing service connection for PTSD, in particular, requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM- IV).  Id., see also 38 C.F.R. § 4.125(a) (2014).

Service treatment records do not show a diagnosis of PTSD that complies with DSM-IV.  In fact, no diagnosis of PTSD is shown in service.  There are diagnoses of PTSD post-service.  

However, the VA psychiatric examiner in July 2012 noted that no diagnosis of PTSD was made at the time of a July 2008 VA psychiatric examination for PTSD.  PTSD was diagnosed in a 2009 psychotherapy note when the Veteran was seen for 4 visits.  There were no details concerning symptoms that would confirm a DSM-IV diagnosis of PTSD.  PTSD was noted by a VA psychiatrist who treated the Veteran from May to July 2012.  The VA psychiatric examiner found in July 2012 that Criteria A for a diagnosis of PTSD (exposure to a traumatic event) was not established.  There was no record of a sexual assault in service treatment records.  The Veteran did have treatment for venereal disease after the time of the reported assault but the first documentation of anxiety was more than a year after the time of the alleged assault.  He had been arrested for driving under the influence of alcohol in service.  That suggested emotion turmoil but did not confirm the sexual assault.  

The July 2012 VA examiner noted that the first diagnosis of PTSD was in 2009, but the criteria were not documented.  The 2008 VA psychiatric examination did not find a diagnosis of PTSD. The next time the diagnosis of PTSD appeared was in May 2012 and the criteria for the diagnosis of it were not documented.  The examiner noted that the diagnosis of PTSD made without the criteria being documented was not a criticism of the clinicians, as they use a practical approach to establish a treatment plan and a DSM-IV diagnosis of PTSD is not necessary to make a clinical diagnosis for treatment.  The examiner found that Criteria C for a diagnosis of PTSD under DSM-IV were not met.  The Veteran only had 2 of at least 3 indicators under Criteria C.  The examiner clearly indicated that the Veteran does not meet the full criteria for a diagnosis of PTSD.  

Based on the evidence, the Board concludes that service connection is not warranted for PTSD.  The preponderance of the evidence including the July 2012 VA examination report which considered whether the Veteran met the DSM-IV criteria for it and found that he did not shows that the Veteran does not have it, and so service connection cannot be established for it.  In the absence of a currently diagnosed disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  

Right ear disorder

Service treatment records are silent for a right ear disorder.  Service connection was granted for tinnitus in January 2005 and denied for bilateral hearing loss disability in February 2005, and the Veteran did not appeal that decision or submit new and material evidence within 1 year of the February 2005 notification.  Right ear hearing loss disability as defined by 38 C.F.R. § 3.385 (2014) was not shown at the time of a private October 2004 audiogram considered in February 2005.  That decision is final and this claim is considered a separate one for lack of specificity on the Veteran's part throughout the duration of the claim, including while the RO has treated it as a separate claim in its communications to him.  

In December 2007, the Veteran claimed service connection for right ear condition without saying what it was or how it was related to service.  VA medical records dating from 1988 to more recently are silent for reference to a right ear disorder, other than tinnitus.  The Veteran complained of his right ear being plugged up on VA evaluation in November 2006, but then and on VA evaluations in February and November 2007, the clinical findings were of a normal right tympanic membrane and external auditory canal and no right ear disorders were diagnosed.  

His claim for service connection for a right ear disorder was filed in December 2007, so current disability would be any right ear disability shown since then.  Since the time that the claim was filed, no evidence of current right ear disability has been submitted.  In the absence of a current right ear disability, other than the tinnitus which has already been granted service connection, service connection is not warranted for a right ear disorder.  When no current disability is shown, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  

Head injury

Service treatment records are silent for reference to a head injury and the Veteran denied a history of head trauma in August 1986, shortly before service discharge in October 1986.  On private evaluation for complaints of headaches in January 1990, the Veteran's head was clinically found to be atraumatic.  Service connection was denied for tension and migraine headaches in July 1991, and the Veteran did not appeal that decision or submit new and material evidence within 1 year of the August 1991 notification.  That decision is final and this claim is considered a separate one for lack of specificity on the Veteran's part throughout the duration of the claim, including while the RO has treated it as a separate claim in its communications to him.  

In December 2007, the Veteran claimed service connection for a head condition without saying what it was or how it was related to service.  In May 2012, the Veteran stated that he did have a head injury from a hatch slamming down on his head, and that he had since suffered greatly with head and neck pain, headaches, and dizziness.  No current head injury has been diagnosed.  

Based on the evidence, the Board concludes that service connection is not warranted for head injury.  The preponderance of the evidence indicates that there was no head injury in service.  This includes the lack of service treatment records showing a head injury and the Veteran's denial of having or having had a head trauma, in August 1986, shortly before service discharge.  Moreover, the preponderance of the evidence also indicates that the Veteran does not now have any residuals of a head injury.  None are diagnosed of record currently.  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  

Neck disorder

Service treatment records are silent for reference to neck problems or diagnoses.  In December 2007, the Veteran claimed service connection for neck condition without saying what it was or how it was related to service.  In May 2012, the Veteran stated that he did have a head injury from a hatch slamming down on his head, and that he had since suffered greatly with neck pain.  Private chiropractor records from June 2004 to February 2006 show treatment for neck pain and tenderness and cervicobrachial syndrome.  A December 2007 private electromyogram report was suggestive of C7 radiculopathy on the right.  The Veteran had reported numbness, tingling, and pain in his right upper extremity for 6 weeks.  

Based on the evidence, the Board concludes that service connection is not warranted for a neck disorder.  While the Veteran appears to have a C7 neck disorder, the preponderance of the evidence indicates that it was not manifest in service and that it is unrelated to service.  No neck problems or diagnoses were found in service, or for many years after service, and it does not appear that the Veteran injured his neck in service, through an unproven hatch to head injury or otherwise, including because there was no documentation in service or for years post-service.

Neuropathy

Service treatment records are silent for reference to a neuropathy problems or diagnoses.  On private evaluation in August 1989, the Veteran denied tingling and numbness in his hands and feet, and on physical examination, his cranial nerves 2-12 were intact with deep tendon reflexes symmetrical, negative Romberg, and cerebellar function intact.  On VA evaluation in July 1996, he reported no neuropathy.   On VA evaluation in February 2004, cranial nerves 2-12 were intact as was sensory exam.   

In December 2007, the Veteran claimed service connection for neuropathy without saying how it was related to service.  In May 2012, the Veteran stated that he did have a head injury from a hatch slamming down on his head, and that he had since suffered greatly with neck pain.  

On private evaluation in December 2007, the Veteran reported numbness, tingling, and pain in his right upper extremity for 6 weeks.  Neurological examination revealed weakness on the right upper extremity and electromyogram and nerve conduction studies were suggestive of a predominantly C7 radiculopathy on the right side.  It was later accepted that the Veteran has a C7 radiculopathy.  

Based on the evidence, the Board concludes that service connection is not warranted for a neuropathy.  While the Veteran currently has a cervical radiculopathy causing numbness, pain, and tingling in his right upper extremity, the preponderance of the evidence including the negative service treatment records and the normal August 1989 private treatment report shows that this was not manifest in service or for years post-service, and that any current neuropathy disorder is unrelated to service.  

Teeth/jaw

Treatable carious teeth and replaceable missing teeth can be considered service-connected solely for purposes of establishing eligibility for outpatient dental treatment.  The rating activity will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred in or aggravated in the line of duty during active service.  When applicable, the rating activity will determine whether the condition is due to combat or other service trauma, or whether the veteran was interned as a prisoner of war. 38 C.F.R. § 3.381(b) (2014).

Further, the regulations provide for service connection, for treatment purposes, of teeth filled or extracted more than 180 days after service entry.  The regulation notes, at 38 C.F.R. § 3.381(e)(3), that third molars will not be service-connected unless disease or pathology developed after 180 days or more of active service, or unless the removal was due to dental trauma.  In addition, teeth extracted because of chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.

In addition to the dental conditions for which outpatient dental treatment is warranted under 38 C.F.R. § 3.381, such treatment may be available to the Veteran under the provisions of 38 U.S.C.A. § 17.161, which sets forth several classes of eligibility therefor.  For instance, outpatient dental treatment on a one-time completion basis is available to Veterans with a service-connected noncompensable dental disability shown to have been in existence at time of discharge or release from active service which took place before October 1, 1981, if application was received within one year after such discharge or release (Class II eligibility).

In addition to treatment on a one-time completion basis, outpatient dental treatment is available (regardless of the one-year application requirement) for compensable dental disability (Class I), noncompensable dental disability resulting from combat wounds or service trauma (Class II(a)), noncompensable dental disability of those shown to have prisoner of war status (Class II(b) and Class II(c)), dental disability associated with aggravation of a service-connected disability (Class III), those with service connected disability rated 100 percent disabling (Class IV), those participating in vocational rehabilitation under Chapter 31 (Class V), or those scheduled for admission or otherwise receiving care from VA under Chapter 17 of 38 U.S.C. (Class VI).  38 C.F.R. § 17.161 (2005).  For the purposes of determining whether a Veteran has Class II(b) eligibility for dental care under 38 C.F.R. § 17.161, the term "service trauma" does not include the intended effects of treatment provided during the veteran's military service, including tooth extraction.  See VAOPGCPREC 5-97 (January 22, 1997).

A compensable, 10 percent, disability evaluation is warranted where the lost masticatory surface cannot be restored by suitable prosthesis and there is loss of all lower anterior teeth or all upper and lower teeth on one side; a zero percent disability rating is warranted where the loss of masticatory surface can be restored by suitable prosthesis.  These ratings apply only to bone loss through trauma or disease, such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2014).

The Veteran has not presented any medical evidence suggesting that he currently has a compensable dental disorder or disability which is related to the period of active service.  To the contrary, the evidence as recent as March 2007 shows that the Veteran wears dentures.  

It is neither contended nor shown that there is lost masticatory surface which cannot be restored by suitable prosthesis, or, that there is loss of all lower anterior teeth or all upper and lower teeth on one side.  Therefore, the Veteran is not entitled to outpatient dental treatment per 38 C.F.R. § 3.381(a), which refers to 38 C.F.R. § 17.161.  Under 38 C.F.R. § 17.161 Class I, there must be a compensable disability, and there is not.  Additionally, he is not entitled to outpatient treatment of these under 38 C.F.R. § 17.161, Class II (a), as the evidence shows no combat wound or service trauma.

Furthermore, he is clearly not entitled to dental treatment on a one-time completion basis as he was discharged from service in October 1986 and there is no record of a claim for dental treatment prior to the current claim, which was filed in 2007.  Finally, it is neither claimed nor shown that the Veteran meets any of the other dental treatment eligibility categories set forth in 38 C.F.R. § 17.161.

Under the circumstances, service connection for dental disorder for compensation and treatment purposes is not warranted.  

Accordingly, the claim for service connection for a dental disorder, for the purposes of VA outpatient dental treatment, is denied.

Moreover, an in-service jaw problem is not alleged or shown, and there is no current diagnosis of record of a jaw disorder.  In light of the above, service connection is not warranted for a jaw disorder.  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  


ORDER

As new and material evidence has not been received, the claim for service connection for organic heart disease is not reopened. 

As new and material evidence has not been received, the claim for service connection for HIV/AIDS is not reopened. 

Service connection for PTSD is denied. 

Service connection for a right ear disorder is denied. 

Service connection for a head injury is denied. 

Service connection for a neck disorder is denied. 

Service connection for neuropathy is denied. 

Service connection for a teeth/jaw disorder is denied. 


REMAND

Hepatitis C

The Veteran asserts that he received his hepatitis C infection as a result of a sexual assault committed by his barracks mate while he was on active duty, allegedly in about early 1985.  A November 2001 VA gastroenterology note indicates that the Veteran has hepatitis C viral type 1A.   

Service treatment records are silent for reference to hepatitis C, liver problems, or sexual assault.  Post-service, a May 30, 1989 VA medical record indicates that the Veteran complained of feeling very tired and run down.  A May 31, 1989 VA medical record mentions complaints reported on May 30, 1989, and states that labs including a possible hepatitis screen were indicated.  Labs confirmed strep pneumonia in June 1989, and so it appears based on this and the rest of the record that hepatitis screening was not performed at the time.  

At the time of a May 1991 VA psychiatric examination, the Veteran mentioned having been sexually assaulted in service and then later finding an orientation toward homosexuality.  He has further described the alleged in-service sexual attack in a number of statements, indicating that the perpetrator gave him oral and anal sex, but only on one occasion.  There is some information which he has supplied which indicates that he may have had a homosexual relationship in service with a partner who supposedly died from AIDS while the Veteran was in service.  Information on in-service sexual activity is mentioned in part earlier in this decision.  The Veteran denied a history of hepatitis on private evaluation in August 1989.  He was apparently first noted to be hepatitis C positive on VA evaluation in June 1998.  

In June 2004, his hepatitis C was noted to be in remission 6 months after stopping therapy.  On VA evaluation in March 2008, it was reported that his hepatitis C 1A viral load was undetectable and that he had normal liver enzymes.  In October 2008, it was reported that a July 2008 liver ultrasound and a July 2008 hepatitis C viral load was undetectable.  In August 2009, liver ultrasound was normal.  However, alkaline phosphatase was elevated in December 2008, October 2009, March 2010, and July 2010, suggesting that the Veteran may have had some liver disability during at least some time since the claim was filed in December 2007.  

In light of the above, he should be provided a VA examination as indicated below, in order to assist him with his claim pursuant to 38 C.F.R. § 3.159.  The evidence in this case meets the legal criteria in such provisions for providing him an examination.  

1.  The RO should schedule the Veteran for an appropriate examination to determine the etiology of any hepatitis C disability which may have been in existence at any time since December 2007.  The claims record must be provided to the examiner for review in conjunction with the examination.  

After reviewing the record and the remand, the examiner should offer an opinion as to the following:  

       Has the Veteran's hepatitis C viral type 1A illness been in complete remission for the entirety of the time period since December 2007?  

       Assuming for the following question that the Veteran's hepatitis C has not been in remission for the entirety of the time period since December 2007, is it at least as likely as not (a probability of at least 50 percent or higher) that any current hepatitis C disability (viral type 1A) was manifest in service, or is otherwise causally related to service, to include claimed sexual interactions in service?

Detailed reasons for the responses must be furnished.  In answering the 1st question, please consider and discuss the alkaline phosphatase lab results from December 2008, October 2009, March 2010, and July 2010 as necessary.  

2.  Thereafter, the RO should readjudicate the Veteran's pending claim in light of the expanded record.  If service connection for hepatitis C remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


